Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  March 12, 2021                                                                                   Bridget M. McCormack,
                                                                                                                Chief Justice

  159676                                                                                                    Brian K. Zahra
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                      Elizabeth T. Clement
                                                                                                       Megan K. Cavanagh
  PEOPLE OF THE STATE OF MICHIGAN,                                                                     Elizabeth M. Welch,
            Plaintiff-Appellee,                                                                                      Justices

  v                                                                SC: 159676
                                                                   COA: 338418
                                                                   Macomb CC: 2015-001559-FC
  CURTIS LEE HAMPTON,
            Defendant-Appellant.

  _________________________________________/

         On March 3, 2021, the Court heard oral argument on the application for leave to
  appeal the April 4, 2019 judgment of the Court of Appeals. On order of the Court, the
  application is again considered, and it is DENIED, because we are not persuaded that the
  questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          March 12, 2021
           t0303
                                                                              Clerk